UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
SAIFULLAH PARACHA,                  )
                                    )
      Petitioner,                   )
                                    )
      v.                            )                 Civil Action No. 04-2022 (PLF)
                                    )
BARACK H. OBAMA, et al.,            )
                                    )
      Respondents.                  )
____________________________________)


                           MEMORANDUM OPINION AND ORDER

               On April 27, 2011, petitioner Saifullah Paracha’s counsel filed an emergency

application for immediate access to all publicly available WikiLeaks documents relevant to

Mr. Paracha’s case. See Emergency Application at 1, Apr. 27, 2011.1 The following day, the

Court conferred with counsel for the parties. The government intends to oppose the application.

Because it argues that there is no emergency, the government intends to file its opposition in the

ordinary course according to the Local Civil Rules, unless otherwise ordered by the Court.

Under the Rules, its response is due on May 11, 2011. Mr. Paracha’s counsel requests an

expedited schedule which is opposed by the government: he requests that the government be

required to file its opposition by May 4, 2011; that he file his reply by May 6, 2011; and that the

Court hold a hearing on the matter during the week of May 9, 2011.

               The Court sees no need for an expedited schedule because — as Mr. Paracha’s

counsel has acknowledged in his papers and in his representations to the Court — no emergency


       1
                Mr. Paracha’s counsel requests access only for himself; he does not, at this stage,
request the right to share this information with Mr. Paracha. See Emergency Application
at 7 n.4.
exists in this litigation, which has been continued pending Mr. Paracha’s filing of a status report

that was due by April 1, 2011 but has still not been filed. See Minute Order, Jan. 10, 2011.

Furthermore, the Protective Order entered in this case on September 11, 2008 establishes specific

procedures that counsel must follow “[i]n the event that classified information enters the public

domain.” In re Guantanamo Bay Detainee Litig., 577 F. Supp. 2d 143, 150 ¶ I(D)(31)

(D.D.C. 2008); see id. at 150-51 ¶ I(D)(32).2 To the extent that this application seeks to modify

such procedures, briefing on the matter shall occur in the ordinary course.

               Accordingly, it is hereby

               ORDERED that Mr. Paracha shall file the past-due status report by May 2, 2011;

it is

               FURTHER ORDERED that the government shall file its opposition to the

emergency application by May 11, 2011; and Mr. Paracha’s counsel shall file his reply by May

18, 2011; and it is

               FURTHER ORDERED that the Court will decide whether to hold a hearing on

the emergency application after it is ripe for decision.

               SO ORDERED.

                                                        /s/
                                                       PAUL L. FRIEDMAN
DATE: April 29, 2011                                   United States District Judge




        2
                And as a general matter, the Protective Order provides that counsel “shall seek
guidance from the [Court Security Officer] with regard to appropriate storage, handling,
transmittal, and use of classified documents or information.” In re Guantanamo Bay Detainee
Litig., 577 F. Supp. 2d at 148 ¶ I(C)(15).

                                                  2